


Exhibit 10.7


April 17, 2012


StanTusman




Dear Stan:


The 2012 bonus plan reflects the goals for our company this coming year.  Your
bonus is based on pre-tax profit for the company in 2012.


35.00%
  of your cumulative salary if the company achieves a pre-tax profit of
$               1
42.50%
  of your cumulative salary if the company achieves a pre-tax profit of
$1,000,000
50.00%
  of your cumulative salary if the company achieves a pre-tax profit of
$2,000,000
62.50%
  of your cumulative salary if the company achieves a pre-tax profit of
$3,000,000
75.00%
  of your cumulative salary if the company achieves a pre-tax profit of
$4,000,000



In addition, you will earn 12.5% of your cumulative salary if, in the opinion of
the Compensation Committee, you meet the goals outlined in the document provided
to you separately and the company makes a pre-tax profit of at least $1.


I will send a quarterly update in conjunction with our earnings announcement to
update you on the performance of the company versus the bonus plan.


The 2012 bonus period covers the fiscal months of February 2012 through January
2013.  You must be an active employee of Bakers Footwear Group at the time the
bonus is paid to be eligible to receive your bonus.


Sincerely,








Peter Edison
ss








 

